                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                        CHAPTER 13
 Mark Hallaman                                          CASE NO. 17-49789
 Dawn Hallaman                                          JUDGE Shefferly
 Debtors.

 ___________________________________/

   ORDER ON MOTION TO APPROVE SETTLEMENT OF NON-BANKRUPTCY
   ACTION, APPROVAL OF ATTORNEY’S FEES AND ALLOWING DEBTOR TO
                         RETAIN PROCEEDS

       Upon consideration of the Debtors’ Motion, and the Court being fully advised of the
premises:

      IT IS HEREBY ORDERED that the Joint Debtor may settle her action against
American Medical Systems for the amount of $50,000.00

       IT IS FURTHER ORDERED that the Debtors shall retain $16,206.09 from the net
proceeds.

        IT IS FURTHER ORDERED that Debtors will remit $5,000.00 from the net proceeds
to the Trustee within 30 days of receipt of the funds.

       IT IS FURTHER ORDERED that unsecured creditors shall receive a dividend no less
than 100% of their duly filed claims.

       IT IS FURTHER ORDERED that Debtors are excused from remitting any further tax
refunds.

        IT IS FURTHER ORDERED that the fees in the approximate amount of $19,000.00 be
approved as to Joint Debtor’s attorneys, Laminack, Pirtle & Martine and Kirkendall Dwyer LLP,
constituting 40% of the net settlement amount pursuant to the retainer agreement.


Signed on May 20, 2020




  17-49789-pjs     Doc 109    Filed 05/20/20     Entered 05/20/20 11:27:20      Page 1 of 1
